DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (KR20200131715A) in view of Schmalzel (5687609).
Regarding claim 1, Yoo discloses a liquid dispenser, comprising: a main body (100); a liquid discharge module (300) including a nozzle (350) at a lower surface thereof to discharge a liquid, and configured to move the nozzle vertically along a front of the main body (Fig. 7); and a sensor (400) provided inside one of the main body or the liquid discharge module, and configured to transmit a signal to the container and to receive a reflected signal from the container (par. 0131), wherein the signal passes through the one of the main body of the liquid discharge module (Fig. 7), and wherein the sensor is positioned to be spaced a distance apart from a corresponding one of a front of the main body or a lower surface of the liquid discharge module (Fig. 7).
Yoo DIFFERS in that it does not disclose the sensor is positioned to be spaced a predetermined distance apart from a corresponding one of a front of the main body or a lower surface of the liquid discharge module. Attention, however, is directed to the Schmalzel reference, which discloses a sensor (34) is positioned to be spaced a predetermined distance apart from a body (30). Schmalzel teaches that this is necessary when using sensors, such as ultrasonic sensor, that have a dead zone (col. 7, lines 44-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoo reference in view of the teachings of the Schmalzel reference by spacing the sensor a predetermined distance apart from a corresponding one of a front of the main body or a lower surface of the liquid discharge module for the purpose of ensuring accurate measurement (col. 7, lines 44-52 of Schmalzel).
Regarding claim 2, the predetermined distance is greater than or equal to a dead zone of the sensor, and the sensor is not able to detect a distance based on the reflected signal within the dead zone (col. 7, lines 44-52 of Schmalzel).
Regarding claims 4 and 9, Yoo as modified by Schmalzel discloses the claimed invention except for the sensor is provided inside the liquid discharge module or the main body, and the sensor is positioned to be spaced the predetermined distance apart from a lower surface of the liquid discharge module so that the signal passes through the liquid discharge module or the signal passes through the main body to the container, and wherein the sensor is spaced the first predetermined distance apart from the front of the main body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the sensor in the discharge module or main body as claimed for the purpose of achieving the most accurate measurements, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 5-6, Yoo as modified by Schmalzel discloses the claimed invention except for the sensor being provided perpendicularly or obliquely with respect to a horizontal direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the sensor perpendicularly or obliquely with respect to a horizontal surface for the purpose of achieving the most accurate measurements, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, the sensor determines a receipt time point of the reflected signal from the container or liquid accommodated in the container, and a movement of the nozzle by the liquid discharge module and a discharge of the liquid from the nozzle are determined based on the receipt time point of the reflected signal (par. 0120-0121 and 0131 of Yoo).
Regarding claims 10-11, Yoo as modified by Schmalzel discloses the claimed invention except for the sensor is positioned such that the signal is not transmitted to the liquid discharge module or the sensor is provided parallel with a horizontal direction, and emits the signal within a predetermined angle range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the sensor as claimed for the purpose of achieving the most accurate measurements, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 13, the liquid discharge module further includes a first cover (310 of Yoo) that is coupled to the main body, and a second cover (320 of Yoo) that includes the nozzle and is slidably coupled to the first cover to move vertically relative to main body (Figs. 9-10 of Yoo).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Schmalzel as applied to claim 1 above, and further in view of Krause et al. (20130000337).
Regarding claim 3, Yoo DIFFERS in that it does not disclose the sensor transmits and receives at least one of millimeter waves or microwaves. Attention, however, is directed to the Krause reference, which discloses an alternative sensor that transmits and receives at least one of millimeter waves or microwaves (par. 0031). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Yoo reference in view of the teachings of the Krause reference by employing a sensor that transmits and receives at least one of millimeter waves or microwaves because it is a well-known alternative to ultrasonic sensors (par. 0031 and 0033 of Krause).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Schmalzel as applied to claim 1 above, and further in view of Berger et al. (9352950).
Regarding claim 8, Yoo DIFFERS in that it does not disclose a filter provided in the main body for filtering water, wherein the nozzle dispenses the filtered water received from the filter. Attention, however, is directed to the Berger reference, which discloses a filter (304) provided in a main body for filtering water, wherein a nozzle (200) dispenses the filtered water received from the filter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Yoo reference in view of the teachings of the Berger reference by employing a filter for the purpose of filtering the water.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Schmalzel as applied to claim 9 above, and further in view of Falco, III (20160068383).
Regarding claim 12, the sensor determines a receipt time point of the reflected signal from the container, and a movement of the liquid discharge module and a dispensing of the liquid from the nozzle are controlled based on the receipt time point and the receipt angle of the reflected signal (par. 0120-0121 and 0131 of Yoo).
Yoo DIFFERS in that it does not disclose the sensor determines a receipt angle of the reflected signal from the container. Attention, however, is directed to the Falco reference, which discloses determining a receipt angle of a reflected signal for the purpose of determining distance to an object (par. 0104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Yoo reference in view of the teachings of the Falco reference by determining a receipt angle for the purpose of determining the distance to the container.
Claim(s) 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (KR20200131715A) in view of Chase et al. (20080264092).
Regarding claim 14, Yoo discloses a liquid dispenser, comprising: a main body (100) to provide a liquid; a liquid discharge module (300) including a nozzle (350) to discharge the liquid to a container and to vertically move along a front of the main body (Fig. 7); and a sensor configured to transmit a signal and to receive a reflected signal, wherein a height of an inlet of the container is determined based on the reflected signal (par. 0131).
Yoo DIFFERS in that it does not disclose a connector arm including a first end connected to the liquid discharge module so that the connector arm moves vertically along with the nozzle of the liquid discharge module, and a sensor provided at a second end of the connector arm, and configured to transmit a signal and to receive a reflected signal. Attention, however, is directed to the Chase reference, which discloses a connector arm (Fig. 5) attached to a sensor (96) for determining the presence, position, size and height of a container (par. 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoo reference in view of the teachings of the Chase reference by employing a connector arm for the purpose of determining the presence, position, size and height of a container (par. 0025 of Chase).
Regarding claim 15, connector arm extends in a height- wise direction of the liquid discharge module (Fig. 5 of Chase).
Regarding claim 17, the sensor is provided parallel with a horizontal direction and emits the signal within a predetermined angle range (Fig. 5 of Chase).
Regarding claim 18, the second end of the connection arm is spaced a predetermined distance below a lower surface of the liquid discharge module (Fig. 5 of Chase).
Regarding claim 19, the height of the inlet of the container is determined based on a receipt time of the reflected signal after transmission and a receipt angle of the reflected signal (par. 0120-0121 and 0131 of Yoo; Fig. 5 of Chase).
Regarding claim 20, the liquid discharge module further includes a first cover (310 of Yoo) that is coupled to the main body, and a second cover (320 of Yoo) that includes the nozzle and is slidably coupled to the first cover to move vertically relative to main body (Figs. 9-10 of Yoo).
Yoo as modified by Chase discloses the claimed invention except for wherein the first end of the connector arm is connected to the second cover of the liquid discharge module. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first end of the connector arm on the second cover of the liquid discharge module to raise and lower the sensor with the nozzle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Chase et al. as applied to claim 14 above, and further in view of Krause et al. (20130000337).
Regarding claim 16, Yoo DIFFERS in that it does not disclose the sensor transmits and receives at least one of millimeter waves or microwaves. Attention, however, is directed to the Krause reference, which discloses an alternative sensor that transmits and receives at least one of millimeter waves or microwaves (par. 0031). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Yoo reference in view of the teachings of the Krause reference by employing a sensor that transmits and receives at least one of millimeter waves or microwaves because it is a well-known alternative to ultrasonic sensors (par. 0031 and 0033 of Krause).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754